Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated the previously-indicated allowable subject matter of now-cancelled claim 2 into independent claim 1. Applicant has also clarified the 112(b) issues and incorporated the subject matter of claim 7 into independent claim format by including therein the subject matter of claim 1. Therefore, the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claims 1 and 7. The detailed reasons for allowance made of record in the Office action mailed on May 27, 2021 is hereby incorporated by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763